Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roach (US 9,699,045).
Regarding claim 1, Roach describes an apparatus (fig. 1 diameter client 102, 104 or 106) comprising: 
at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: 
issuing a request message to a first proxy function for forwarding to a network server (fig. 4 step 1 & col. 10 lines 56-57; and client 102 sends (issues) a diameter request to DA 108, which is a Diameter proxy agent, col. 3 line 59),
receiving a response message from the first proxy function, the response message comprising information about a signaling capacity of the first proxy function (fig. 5 step 5 & col. 12 lines 4-5, DA 108 (first proxy function) provide Diameter response message back to client 102, comprising load metric such as percentage of resources utilized in Diameter servers, col. 11 lines 50-52).
Regarding claim 2, Roach further describes:
wherein the first proxy function comprises one of: a service communication proxy (col. 3 line 59, proxy agent for Diameter of authentication, authorization and accounting (service communication)).
Regarding claim 3, Roach further describes:
wherein the information about the signalling capacity of the first proxy function is comprised within a header of the response message (fig. 2 & col. 6 lines 50-52, within overload control information which is inserted to various Diameter messages (response message), information for identifying Load-Info AVP 200 &/or related AVPs (information about signaling capacity (overload) of the DA (first proxy function) which is located at the Load-Info header AVP 202).
Regarding claim 5, Roach further describes:
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: 
issuing a further request message to at least one of: 
the first proxy function or directly to the network server, based on the received information about the signalling capacity of the first proxy function (fig. 5 steps 2-3 & col. 13 lines 31-45, after (based on) the received information of load metric in step 2, another Diameter request message is sent from client 500).
Regarding claim 6, Roach further describes:
wherein the information about the signalling capacity comprises at least one of: load control information or overload control information of the first proxy function (fig. 2, message contents of load & load metrics comprise load information & overload information).
Regarding claim 7, Roach describes an apparatus at a first proxy function (fig. 1 DA 108) comprising: 
at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: 
receiving a request message from a network client for forwarding to a network server (fig. 4 steps 1 & col. 10 lines 56-57 & col. 11 lines 11-12, DA 108 receives Diameter request message to be relayed to Diameter server 116); and 
providing a response message to the network client, the response message comprising information about a signalling capacity of the first proxy function (fig. 4 step5 & col. 12 lines 4-5, DA  108 proved Diameter response message to client 102).
Regarding claim 8, Roach further describes:
wherein the information comprises at least one of: load control information or overload control information of the first proxy function (fig. 2, message contents of load & load metrics comprise load information & overload information).
Regarding claim 9, Roach further describes:
wherein the first proxy function comprises one of: a service communication proxy (col. 3 line 59, proxy agent for Diameter of authentication, authorization and accounting (service communication)).
Regarding claim 10, Roach further describes:
wherein the information about the signalling capacity of the first proxy function is comprised within a header of the response message (fig. 2 & col. 6 lines 50-52, within overload control information which is inserted to various Diameter messages (response message), information for identifying Load-Info AVP 200 &/or related AVPs (information about signaling capacity (overload) of the DA (first proxy function) which is located at the Load-Info header AVP 202).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roach as applied to claims 3, 10 and 14 above respectively, and further in view of Huang (WO 2021/057692).
	Regarding claims 4 and 11, Roach already describes signaling capacity of first proxy function is within a header of the response message (claim 3, 10 & 14 respectively), but fails to further explicitly describe:
wherein the header comprises an identifier of the first proxy function to link such information to the first proxy function.
Huang also describes network communication via a proxy server (abstract), further describing:
wherein the header comprises an identifier of the first proxy function to link such information to the first proxy function (para. 252 ID of the proxy server is provided in the response information).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the information about the signaling capacity of the first proxy within the header of response message in Roach to comprise an identifier of the first proxy function to link its information to the first proxy function as in Huang.
The motivation for combining the teachings is that this increases the processing efficiency of the network element (Huang, para. 5).

Claims 12-17 are method claims comprising limitations recited in apparatus claims 1-6 respectively.  Hence, they are rejected/objected to under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kahn (US 2014/0112138) describing proxy server in base station requesting load information from another base station (fig. 2 & abstract), Banett (US 2002/0073134) describing intermediate execution server request information on Load Balancers for load distribution (fig. 1 & para. 34), Yi (US 2021/0200587) describing resource scheduling device comprising load control module that sends monitoring data request message 403 to message queue 
module for a response 404 (fig. 1 & 4 & para. 53-54), Donovan (US 2015/0319267) describing deep parsing between diameter client & relay agent & server (fig. 2), and
Campbell (US 2014/0376380) describing intermediate DSR as broker to provide diameter overload control info for different HSS (fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469